SCOTT, J., concurring in part and dissenting in part:
Although I join the majority in holding that the trial court erred in admitting Dr. Johnstone’s testimony, I must respectfully dissent from their conclusion that the error was harmless. I say this because / cannot say that the jury’s verdict was not swayed by the error due to Dr. John-stone’s position as Rosalie Stamper’s treating physician — specifically given the content of his testimony. See Winstead, 283 S.W.3d at 689 (quoting Kotteakos v. U.S., 328 U.S. 750, 765, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)) (When determining whether a trial court’s error was harmless, “[t]he inquiry is not simply ‘whether there was enough [evidence] to support the result, apart from the phase affected by the error. It is rather, even so, whether the error itself had substantial influence. If so, or if one is left in grave doubt, the conviction cannot stand.’ ”).
Dr. Johnstone, who had previously been named as a defendant in this case (but was later voluntarily dismissed with prejudice), was, by Dr. Hashmi’s own admission, an important witness, as one of Stamper’s treating cardiologists. Although Dr. Hashmi failed to disclose him as an expert, his taped deposition was submitted into evidence over Appellee’s objections.
During his deposition, Dr. Johnstone testified as to the standard of care and causation. Thus, after reviewing a summary of Dr. Hashmi’s treatment, Dr. John-stone testified that Dr. Hashmi’s standard of care “was fine.” In regard to how Stamper’s condition was monitored, he stated that Dr. Hashmi acted appropriately when ordering further testing after symptoms of a potential pulmonary problem developed.
As to what caused Stamper’s death, Dr. Johnstone testified that before being prescribed the drug, Stamper had interstitial changes in her lungs due to congestive heart failure. Moreover, he testified that Stamper had a history of not following the advice of her doctors and refused the best available method of treatment for her heart condition.6 He also testified regarding Dr. Hashmi’s general reputation as *116well, stating that, after having known him for several years, he thought of him as an “excellent cardiologist.”
Given Dr. Johnstone’s status as Stamper’s treating physician, and the jury’s perception of this unique status, along with the extremely prejudicial nature of his testimony, I must disagree with the majority’s conclusion that the error was harmless. Juries have been influenced by much less. Accordingly, I would remand the case for a new trial.

. An AICD, or automated implantable cardio-verter-defibrillator, is a device implanted into a patient in order to control an abnormal heart rhythm. Dr. Hashmi testified that Stamper’s decision to forgo an AICD implantation necessitated her continued use of Amio-darone to control her abnormal heart rate.